SOMEBYILLE, J.
— This case is determined by the construction of section 3242 of the Code of 1876, which reads as follows : “ In actions seeking relief on the ground of fraud, where the statute has created a bar, the cause of action must *172not be. considered as having accrued, until the discovery by the aggrieved party of the facts constituting the fraud, after which he must have one year within which to prosecute his suit.”
The state of the law before the enactment of this statute, and touching this particular subject-matter, will throw some light upon the legislative intention. It is known to have been the long-settled doctrine of courts of equity, that if fraud has been concealed by a party, against whom there is a cause of action, the statute of limitations does not commence to run, until the fraud has been discovered, or until the party aggrieved shall have had reasonable opportunity afforded him for discovering it. — Angelí on Lim. § 183 ; Snodgrass v. Branch Bank at Decatur, 25 Ala. 161; Coster v. Murray, 5 John. (N. Y.) Ch. 522. The reason given by Lord Redesdale, in Hovenden v. Lord Annesley (2 Sch. & Lef. 634), was, that the conscience of the party being so affected, he ought not to be allowed to avail himself of the lapse of time. The first authoritative application of this principle to courts of law found encouragement, if not origin, in the apparent dictum of Lord Mansfield, uttered in Bree v. Holbreck, Doug. 654, that “ there may be cases which fraud will take out of the statute of limitations.” And while the soundness of the doctrine, as applicable to courts of law, has been denied in some of the States, including New York, Yirginia, and North Carolina, we think the weight of authority in this country clearly supports the affirmative. — Angell on Lim. § 186; Wear v. Skinner, 24 Amer. Rep. 517 (46 Md. 257).
In courts of equity, the rule prevailed, that suit must be prosecuted, in all such cases, within a reasonable time after the discovery of the alleged fraud, while in courts of law it was doubtful whether time commenced to run only from the discovery of the fraud, or whether a reasonable time was allowed for instituting suit. — Johnson v. Johnson, 5 Ala. 90. We take it for granted that an appreciation of this difficulty confronted the law-making power, when the statute under consideration was enacted. The legislature meant to designate “ one year,” as a reasonable time, within which the party aggrieved should prosecute his suit, in all cases where he sought relief from the operation of a bar created by the statute of limitations, where that relief was based upon the fraud, or fraudulent concealment of the defendant.
The suit in this case, not having been commenced within ■the space of one year from the discovery of the fact that the appellee had collected and converted the money in question to his own use, was barred by the statute of limitations. The demurrer was properly sustained to the replication filed by appellant to pleas numbered 3, 4, and 5.
*173It is unnecessary to consider the other questions raised by the record.
The judgment is affirmed.